Title: Poor Richard, 1746
From: Franklin, Benjamin
To: 


Preface.

Who is Poor Richard? People oft enquire,
Where lives? What is he?—never yet the nigher.
Somewhat to ease your Curiositie,
Take these slight Sketches of my Dame and me.
Thanks to kind Readers and a careful Wife,
With Plenty bless’d, I lead an easy Life;
My Business Writing; hers to drain the Mead,
Or crown the barren Hill with useful Shade;
In the smooth Glebe to see the Plowshare worn,
And fill the Granary with needful Corn.
Press nectarous Cyder from my loaded Trees,
Print the sweet Butter, turn the drying Cheese.
Some Books we read, tho’ few there are that hit
The happy Point where Wisdom joins with Wit;
That set fair Virtue naked to our View,
And teach us what is decent, what is true.
The Friend sincere, and honest Man, with Joy
Treating or treated oft our Time employ.
Our Table neat, Meals temperate; and our Door
Op’ning spontaneous to the bashful Poor.
Free from the bitter Rage of Party Zeal,
All those we love who seek the publick Weal.
Nor blindly follow Superstition’s Lore,
Which cheats deluded Mankind o’er and o’er.
Not over righteous, quite beyond the Rule,
Conscience perplext by every canting Tool.
Nor yet when Folly hides the dubious Line,
Where Good and Bad their blended Colours join;
Rush indiscreetly down the dangerous Steep,
And plunge uncertain in the darksome Deep.
Cautious, if right; if wrong resolv’d to part
The Inmate Snake that folds about the Heart.
Observe the Mean, the Motive and the End;

Mending our selves, or striving still to mend.
Our Souls sincere, our Purpose fair and free,
Without Vain Glory or Hypocrisy:
Thankful if well; if ill, we kiss the Rod;
Resign with Hope, and put our Trust in God.

A Table for the more ready casting up of Coins, in Pennsylvania.


No.
Ps. Eight.
Spanish Pistoles.
English Guineas.
Moidores.



£
s.
d.
£
s.
d.
£
s.
d.
£
s.
d.


1
0
7
6
1
7
0
1
14
0
2
3
6


2
0
15
0
2
14
0
3
8
0
4
7
0


3
1
2
6
4
1
0
5
2
0
6
10
6


4
1
10
0
5
8
0
6
16
0
8
14
0


5
1
17
6
6
15
0
8
10
0
10
17
6


6
2
5
0
8
2
0
10
4
0
13
1
0


7
2
12
6
9
9
0
11
18
0
15
4
6


8
3
0
0
10
16
0
13
12
0
17
8
0


9
3
7
6
12
3
0
15
6
0
19
11
6


10
3
15
0
13
10
0
17
0
0
21
15
0


11
4
2
6
14
17
0
18
14
0
23
18
6


12
4
10
0
16
4
0
20
8
0
26
2
0


13
4
17
6
17
11
0
22
2
0
28
5
6


14
5
5
0
18
18
0
23
16
0
30
9
0


15
5
12
6
20
5
0
25
10
0
32
12
6


16
6
0
0
21
12
0
27
4
0
34
16
0


17
6
7
6
22
19
0
28
18
0
36
19
6


18
6
15
0
24
6
0
30
12
0
39
3
0


19
7
2
6
25
13
0
32
6
0
41
6
6


20
7
10
0
27
0
0
34
0
0
43
10
0


30
11
5
0
40
10
0
51
0
0
65
5
0


40
15
0
0
54
0
0
68
0
0
87
0
0


50
18
15
0
67
10
0
85
0
0
108
15
0


60
22
10
0
81
0
0
102
0
0
130
10
0


70
26
5
0
94
10
0
119
0
0
152
5
0


80
30
0
0
108
0
0
136
0
0
174
0
0


90
33
15
0
121
10
0
153
0
0
195
15
0


100
37
10
0
135
0
0
170
0
0
217
10
0


Explanation.
Find your Number in the 1st Col. under No. and right against the same you have the Sum of that Number of Pieces of Eight, Spanish Pistoles, English Guineas, Moidores. But if your Sum cannot be found at one View, it must be taken at two or more Operations.

XI Mon. January hath xxxi days.
   
Nothing exceeds in Ridicule, no doubt,
A Fool in Fashion, but a Fool that’s out;
His Passion for Absurdity’s so strong
He cannot bear a Rival in the Wrong.
Tho’ wrong the Mode, comply; more Sense is shewn
In wearing others Follies than your own.
If what is out of Fashion most you prize,
Methinks you should endeavour to be wise.

When the Well’s dry, we know the Worth of Water.
   
He that whines for Glass without G
Take away L and that’s he.

XII Mon. February hath xxviii days.
   
Man’s rich with little, were his Judgment true,
Nature is frugal, and her Wants are few;
Those few Wants answer’d, bring sincere Delights,
But Fools create themselves new Appetites.
Fancy and Pride seek Things at vast Expence,
Which relish not to Reason nor to Sense.
Like Cats in Airpumps, to subsist we strive
On Joys too thin to keep the Soul alive.


A good Wife and Health,
Is a Man’s best Wealth.

   A quarrelsome Man has no good Neighbours.
I Mon. March hath xxxi days.
   
O sacred Solitude! divine Retreat!
Choice of the Prudent! Envy of the Great!
By thy pure Stream, or in thy waving Shade,
We court fair Wisdom, that celestial Maid:
The genuine Offspring of her lov’d Embrace,
(Strangers on Earth) are Innocence and Peace.

There blest with Health, with Business unperplext,
This Life we relish and ensure the next.
   

Wide will wear,
But Narrow will tear.

   Silks and Sattins put out the Kitchen Fire.
   Vice knows she’s ugly, so puts on her Mask.
II Mon. April hath xxx days.
   
Zara resembles Ætna crown’d with Snows,
Without she freezes, and within she glows;
Twice e’er the Sun descends, with Zeal inspir’d,
From the vain Converse of the World retir’d,
She reads the Psalms and Chapters of the Day,
In—some leud Novel, new Romance, or Play.
Thus gloomy Zara, with a solemn Grace,
Deceives Mankind, and hides behind her Face.

   It’s the easiest Thing in the World for a Man to deceive himself.
   
Women and Wine,
Game and Deceit,
Make the Wealth small
And the Wants great.

   All Mankind are beholden to him that is kind to the Good.
III Mon. May hath xxxi days.
   
Pleasures are few, and fewer we enjoy;
Pleasure like Quicksilver, is bright and coy;
We strive to grasp it with our utmost Skill,
Still it eludes us, and it glitters still.
If seiz’d at last, compute your mighty Gains,
What is it but rank Poison in your Veins.

   A Plowman on his Legs is higher than a Gentleman on his Knees.

   Virtue and Happiness are Mother and Daughter.
   The generous Mind least regards money, and yet most feels the Want of it.
   For one poor Man there are an hundred indigent.
IV Mon. June hath xxx days.
   
What’s Man’s Reward for all his Care and Toil?
But One; a female Friend’s endearing Smile:
A tender Smile, our Sorrow’s only Balm,
And in Life’s Tempest the sad Sailor’s Calm.
How have I seen a gentle Nymph draw nigh,
Peace in her Air, Persuasion in her Eye;
Victorious Tenderness, it all o’ercame,
Husbands look’d mild, and Savages grew tame.

   Dost thou love Life? then do not squander Time; for that’s the Stuff Life is made of.
   Good Sense is a Thing all need, few have, and none think they want.
V Mon. July hath xxxi days.
   
Who taught the rapid Winds to fly so fast,
Or shakes the Centre with his Western Blast?
Who from the Skies can a whole Deluge pour?
Who strikes thro’ Nature, with the solemn Roar
Of dreadful Thunder, points it where to fall,
And in fierce Light’ning wraps the flying Ball?
Not he who trembles at the darted Fires,
Falls at the Sound, and in the Flash expires.

   What’s proper, is becoming: See the Blacksmith with his white Silk Apron!
   The Tongue is ever turning to the aching Tooth.
   Want of Care does us more Damage than Want of Knowledge.

VI Mon. August hath xxxi days.
   
Can Gold calm Passion, or make Reason shine;
Can we dig Peace or Wisdom from the Mine?
Wisdom to Gold prefer, for ’tis much less
To make our Fortune, than our Happiness.
That Happiness which Great Ones often see,
With Rage and Wonder, in a low Degree,
Themselves unblest. The Poor are only poor;
But what are they who droop amid their Store?

   Take Courage, Mortal; Death can’t banish thee out of the Universe.
   The Sting of a Reproach, is the Truth of it.
   Do me the Favour to deny me at once.
VII Mon. September hath xxx days.
   
Can Wealth give Happiness? look round and see,
What gay Distress! What splendid Misery!
Whatever Fortune lavishly can pour,
The Mind annihilates, and calls for more.
Wealth is a Cheat, believe not what it says;
Greatly it promises, but never pays.
Misers may startle, but they shall be told,
That Wealth is Bankrupt, and insolvent Gold.

   The most exquisite Folly is made of Wisdom spun too fine.
   A life of leisure, and a life of laziness, are two things.
VIII Mon. October hath xxxi days.
   
Some Ladies are too beauteous to be wed,
For where’s the Man that’s worthy of their Bed?
If no Disease reduce her Pride before,
Lavinia will be ravisht at threescore.
Then she submits to venture in the Dark,
And nothing, now, is wanting—but her Spark.


   Mad Kings and mad Bulls, are not to be held by treaties and packthread.
   Changing Countries or Beds, cures neither a bad Manager, nor a Fever.
IX Mon. November hath xxx days.
   
There are, who, tossing on the Bed of Vice,
For Flattery’s Opiate give the highest Price;
Yet from the saving Hand of Friendship turn,
Her Med’cines dread, her generous Offers spurn.
Deserted Greatness! who but pities thee?
By Crowds encompass’d, thou no Friend canst see.
Or should kind Truth invade thy tender Ear,
We pity still, for thou no Truth canst bear.

   A true great Man will neither trample on a Worm, nor sneak to an Emperor.
   Ni ffyddra llaw dyn, er gwneithr da idd ei hûn.
X Mon. December hath xxxi days.
   
What’s Female Beauty, but an Air divine,
Thro’ which the Mind’s all gentle Graces shine?
They, like the Sun, irradiate all between;
The Body charms, because the Soul is seen.
Hence, Men are often Captives of a Face,
They know not why, of no peculiar Grace.
Some Forms tho’ bright, no mortal Man can bear;
Some, none resist, tho’ not exceeding fair.


Tim and his Handsaw are good in their Place,
Tho’ not fit for preaching or shaving a face.

   Half-Hospitality opens his Doors and shuts up his Countenance.

Courts.

From Earth to Heav’n when Justice fled,
The Laws decided in her Stead;
For Heav’n to Earth should she return,
Lawyers might beg, and Lawbooks burn.

